

SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Agreement”) is entered into by and
between Greg Marshall (“EXECUTIVE”) and Entegris, Inc., a Delaware corporation,
with corporate headquarters located at 129 Concord Road, Billerica,
Massachusetts 01821 (“Entegris”). It shall take effect after the rescission
period described in Paragraph 6 has expired. The purpose of this Separation
Agreement and Release is to set forth the compensation and benefits being
offered to the EXECUTIVE in connection with his retirement from employment with
Entegris.
TERMS AND CONDITIONS
In consideration of the recitals stated above and the mutual promises made
below, the parties agree as follows:
1.
Separation Date -- The last day of EXECUTIVE’S employment with Entegris shall be
August 30, 2019 (the “Separation Date”). EXECUTIVE shall continue to receive his
base salary, continue to be eligible to participate in Entegris’ employee
benefits, and continue to vest in any outstanding equity awards relating to
shares of Entegris common stock through the Separation Date.

2.
Benefits -- Subject to and contingent upon EXECUTIVE’S continued employment
through the Separation Date and EXECUTIVE’s execution of and compliance with the
terms and conditions of this Agreement, and further provided that EXECUTIVE does
not revoke this Agreement as provided in Paragraph 6 below, Entegris shall
provide EXECUTIVE with the following benefits.

(a.)
Effective as of the date on which the release in Paragraph 4 becomes effective:
(i) all outstanding, unvested restricted stock units relating to shares of
Entegris common stock that are outstanding and held by EXECUTIVE as of the
Separation Date, shall vest in full, (ii) all outstanding, unvested stock
options relating to shares of Entegris common stock that are outstanding and
held by EXECUTIVE as of the Separation Date shall remain outstanding and
eligible to vest on their regularly scheduled vesting dates, (iii) all
outstanding, vested stock options relating to shares of Entegris common stock
that are outstanding and held by EXECUTIVE (including those that are vested as
of the Separation Date and those that vest in accordance with the immediately
preceding clause (ii)) shall, once vested, remain exercisable through the
earlier of the fourth anniversary of the Separation Date and the regularly
scheduled expiration date of such options; (iv) all outstanding performance
restricted stock units relating to shares of Entegris common stock that are
outstanding and held by EXECUTIVE as of the Separation Date shall remain
outstanding and shall be eligible to vest following the completion of the
applicable performance period based on actual performance through the end of the
performance period, prorated based on a fraction, the numerator of which is the
number of days between the first day of the applicable performance period and
the Separation Date and the denominator of which is 1,095, and (v) all
performance restricted stock units relating to shares of Entegris common stock
that are outstanding and held by EXECUTIVE as of the Separation Date that do not
vest in accordance with the immediately preceding clause (iv) shall be
forfeited.



    

--------------------------------------------------------------------------------




(b.)
EXECUTIVE will be eligible for 6 months of Professional Search outplacement
services through Lee Hecht Harrison LLC. Such outplacement services will only be
provided to EXECUTIVE so long as EXECUTIVE (i) is actively and diligently
cooperating with the outplacement firm, (ii) is using diligent efforts to obtain
other employment, and (iii) has not yet accepted new employment. The cost for
such services will be paid by Entegris directly to Lee Hecht Harrison LLC.

(c.)
Notwithstanding Entegris’ requirement that an employee must remain employed with
Entegris on January 1, 2020 in order to be receive an award under the Entegris
Incentive Plan for the 2019 fiscal year, Entegris will pay EXECUTIVE a pro-rata
bonus for fiscal year 2019, less applicable taxes and withholdings. Such amount
will be determined in Entegris’ discretion based on Entegris’ financial
performance for 2019 pursuant to the Entegris Incentive Plan and will be
pro-rated based on the number of days during fiscal year 2019 during which
EXECUTIVE remained employed with Entegris (excluding any period during which
EXECUTIVE may serve as a consultant). This pro-rata bonus will be paid at the
same time that Entegris pays such bonuses to current Entegris employees, which
Entegris anticipates will be in February 2020.

(d.)
Entegris shall continue to pay the employer share of EXECUTIVE’s currently
elected dental insurance benefits, equal to the share of the premium paid by
Entegris for active employees with similar or the same coverage, through
December 31, 2019, after which EXECUTIVE will be offered COBRA continuation
coverage. If enrolled, Entegris will pay the share of the premiums for dental
insurance coverage to the same extent it was paying such premiums on EXECUTIVE’S
behalf immediately prior to the Separation Date through December 31, 2019.
EXECUTIVE is responsible for the full, unsubsidized COBRA premium beginning
January 1, 2020.

3.
Accrued Payments -- EXECUTIVE will receive pay for the following: (A)
EXECUTIVE’S base salary to the extent not previously paid prior to the
Separation Date; (B) reimbursement for any unreimbursed business expenses
properly incurred by EXECUTIVE in accordance with Entegris policy prior to the
Separation Date and properly submitted for reimbursement within sixty (60) days
following the Separation Date; (C) such reimbursements and benefits under
Entegris’ benefit plans, if any, to which EXECUTIVE became entitled prior to the
Separation Date, as determined in accordance with Entegris’ benefit plans and
policies. EXECUTIVE acknowledges that EXECUTIVE will receive payment for these
accrued rights within thiry (30) days following the Separation Date whether or
not EXECUTIVE signs the release in Paragraph 4.



4.
Release -- In exchange for the benefits provided EXECUTIVE under Paragraph 2 of
this Agreement, which EXECUTIVE acknowledges that he would not otherwise be
entitled, on EXECUTIVE’S own behalf and that of his or her heirs, executors,
administrators, beneficiaries, fiduciaries, personal representatives and
assigns, EXECUTIVE hereby fully, forever, irrevocably and unconditionally
released, remises and discharges Entegris, its



2



--------------------------------------------------------------------------------




affiliates, subsidiaries, parent companies, predecessors, and successors, and
all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
EXECUTIVE ever had or now has against any or all of the Released Parties,
whether known or unknown, of any kind or description, including without
limitation any causes or action, rights or claims in any way related to,
connected with or arising out of EXECUTIVE’s employment or its termination or
pursuant to Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967 (ADEA), the Civil Rights
Act of 1866; the Americans with Disabilities Act; the Family and Medical Leave
Act, the Fair Credit Reporting Act, the Genetic Information Nondiscrimination
Act, Section 211 of the Energy Reorganization Act, the Older Workers Benefit
Protection Act of 1990, the Employee Retirement Income Security Act of 1974, the
Pregnancy Discrimination Act, the Equal Pay Act of 1963, all as amended; all
claims arising out of the Massachusetts Fair Employment Practices Act, Mass.
Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch.
149, § 148 et seq. (Massachusetts law regarding payment of wages and overtime),
the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen.
Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws
ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, and the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch.
149, § 52D, all as amended; the fair employment practices statutes of the state
or states in which EXECUTIVE has provided services to Entegris or any
predecessor corporation or any other federal, state or local law, regulation or
other requirement; all common law claims including, but not limited to, actions
in defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract; all claims to any non-vested
ownership interest in Entegris, contractual or otherwise; all state and federal
whistleblower claims to the maximum extent permitted by law; and any claim or
damage arising out of EXECUTIVE’s employment with and/or separation from
Entegris (including a claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above.
EXECUTIVE acknowledges and understands that this is a general release and by
signing this Agreement, he is giving up EXECUTIVE’s rights to file any claim in
court, to have EXECUTIVE’s claims heard by a jury or judge, and to seek and/or
receive any form of compensation from any Released Party arising from his/her
employment or separation from employment.


3



--------------------------------------------------------------------------------




EXECUTIVE further acknowledges that this Agreement does not prohibit EXECUTIVE
from, or limit EXECUTIVE’s rights in connection with: (i) filing a charge, claim
or complaint with the Equal Employment Opportunity Commission (EEOC), the state
fair employment practices agency where employee worked (FEP agency), or any
other state or federal agency, (ii) participating in or cooperating with any
investigation or proceeding conducted by, or communicating with, the EEOC, FEP
agency or any other federal, state or local governmental agency, or (iii) filing
any claims that cannot be released or waived by law. By signing this release
EXECUTIVE is waiving rights to individual monetary recovery from any Released
Party based on claims asserted in such a charge or complaint; provided, however,
that nothing herein limits EXECUTIVE’s right to receive an award from a
government agency for information provided to such agency.
5.
Acknowledgement of Full Payment -- EXECUTIVE acknowledges and agrees that the
payments provided under Paragraph 2 of this Agreement (other than payment of
expenses) are in complete satisfaction of any and all compensation due to
EXECUTIVE from Entegris, whether for services provided to Entegris or otherwise,
through the Separation Date and that, except as expressly provided under this
Agreement, no further compensation is owed to EXECUTIVE.

6.
Review and Rescission Periods -- EXECUTIVE acknowledges that he has been
provided a period of up to twenty-one (21) days in which to consider this
Agreement. Once this Agreement is executed, EXECUTIVE may rescind the Agreement,
within seven (7) calendar days following the date of signature. To be effective,
any rescission within the relevant time periods must be in writing and delivered
to Entegris in care of the General Counsel. If sent by mail, any rescission must
be postmarked within the relevant time period, must be properly addressed, and
must be sent by certified mail, return receipt requested. The benefits described
in Paragraph 2 shall not commence or be provided to Executive until this
Agreement becomes effective. If EXECUTIVE does not rescind this Agreement, then,
at the expiration of such seven (7) day period, this Agreement will take effect
as a legally-binding agreement between EXECUTIVE and Entegris on the basis set
forth above.

7.
Continuing Obligations -- EXECUTIVE acknowledges and reaffirms EXECUTIVE’s
confidentiality and non-disclosure obligations not to use or disclose any and
all non-public information concerning Entegris that EXECUTIVE acquired during
the course of EXECUTIVE’s employment with Entegris, including any non-public
information concerning Entegris’ business affairs, business prospects, and
financial condition, except as otherwise permitted by Paragraph 10 below.

8.
Non-Admission -- Nothing in this Agreement is intended to be nor will it be used
as an admission of liability by either party that there has been any violation
of state or federal law, employment practice or any other matter.

9.
Non-Disparagement -- EXECUTIVE agrees that, to the extent permitted by law and
except as otherwise permitted by Paragraph 10 below, EXECUTIVE will not, in
public or private, make any false, disparaging, derogatory or defamatory
statements, online (including, without limitation, on any social media,
networking, or employer review site) or otherwise,



4



--------------------------------------------------------------------------------




to any person or entity, including, but not limited to, any media outlet,
industry group, financial institution or current or former employee, board
member, consultant, client or customer of Entegris, regarding Entegris or any of
the other Released Parties, or regarding the Entegris’ business affairs,
business prospects, or financial condition.
10.
Scope of Disclosure Restrictions -- Regardless of whether or not this Agreement
becomes binding, nothing in this Agreement or elsewhere prohibits EXECUTIVE from
communicating with government agencies about possible violations of federal,
state, or local laws or otherwise providing information to government agencies
or participating in government agency investigations or proceedings. EXECUTIVE
is not required to notify Entegris of any such communications; provided,
however, that nothing herein authorizes the disclosure of information EXECUTIVE
obtained through a communication that was subject to the attorney-client
privilege. Further, notwithstanding EXECUTIVE’s confidentiality and
nondisclosure obligations, EXECUTIVE is hereby advised as follows pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

11.
Return of Entegris Documents and Other Property -- In signing this Agreement,
EXECUTIVE represents and warrants that, as of the Separation Date, EXECUTIVE has
returned to Entegris any and all documents, materials and information (whether
in hardcopy, on electronic media or otherwise) related to business of Entegris
or any of its affiliates and all keys, access cards, credit cards, laptops,
computer hardware and software, storage devices (flash drives, thumb drives,
etc.), tablets, smartphones, telephones and telephone-related equipment and all
other property of Entegris and its affiliates in his/her possession or control.
Further, EXECUTIVE represents and warrants that EXECUTIVE has not retained any
copy of any documents, materials or information of Entegris or any of its
affiliates (whether in hardcopy, on electronic media or otherwise). Recognizing
that his/her employment with Entegris has ended, EXECUTIVE agrees that EXECUTIVE
will not, for any purpose, attempt to access or use any Entegris computer or
computer network or system. Further, EXECUTIVE acknowledges that he has
disclosed to Entegris all passwords necessary or desirable to enable Entegris to
access all information which EXECUTIVE has password-protected on any of its
computer equipment or on its computer network or system.

12.
Non-Compete -- EXECUTIVE acknowledges that during the course of employment with
Entegris, EXECUTIVE had access to confidential information, which, if disclosed,
would assist



5



--------------------------------------------------------------------------------




in competition against Entegris, and agrees to the following restrictions to
protect the goodwill, confidential information and other legitimate interests of
Entegris:
EXECUTIVE agrees that, during the period from the Separation Date through August
30, 2020, EXECUTIVE will not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete with
Entegris within the United States or in any other country in which Entegris was
doing business, or planning to do business, as of the Separation Date.
Specifically, but without limiting the foregoing, EXECUTIVE agrees not to work
or provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any person or
entity, that is engaged in any business that is competitive with the business of
Entegris, as conducted or in planning during EXECUTIVE’S employment with
Entegris, unless Entegris agrees, in advance and in writing, signed by an
expressly authorized representative of Entegris, to EXECUTIVE’S working or
providing services for a specified Person. Entegris will so agree provided that
it determines, in its sole discretion that EXECUTIVE’S acceptance of a position
with such person or provision of such work or services will not result in the
use or disclosure of confidential information. EXECUTIVE agrees that Entegris’
consent shall be acquired prior to accepting any such position or commencing any
business activity, which could be inconsistent with EXECUTIVE’S obligations
under this Agreement. EXECUTIVE agrees to provide Entegris with all information
that it may reasonably request in order to make a determination as contemplated
hereunder.
13.
Breach -- In the event of a breach of any of lawful provision of the Agreement
by EXECUTIVE, Entegris will be entitled to cease making any payments described
in Paragraph 2 and to terminate any unvested performance restricted stock units
and stock options. Such a breach will result in the disgorgement of the payments
and benefits described in Paragraph 2 of this Agreement by EXECUTIVE, in
addition to any and all other rights or remedies Entegris may have at law or in
equity (including, with respect to a breach of Paragraphs 9 or 12, injunctive
relief); provided, however, that for purposes of this Paragraph 13, EXECUTIVE’s
challenge to the validity of an ADEA waiver shall not constitute a breach of
this Agreement.

14.
Governing Law -- This Agreement will be construed and interpreted in accordance
with the laws of the Commonwealth of Massachusetts and may be pleaded as a full
and complete defense to any action, suit, or proceeding relating to EXECUTIVE’s
employment with Entegris.

15.
Other Provisions -- A waiver of any breach of or failure to comply fully with
any provision of this Agreement by either party shall not operate or be
construed as a waiver of any subsequent breach thereof or failure to comply. If
any portion or provision of this Agreement shall to any extent be deemed invalid
or unenforceable, the remainder of this Agreement shall not be affected thereby
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted. To avoid any possible misunderstanding,
Entegris intends this Agreement to be a comprehensive statement of the terms of
EXECUTIVE’s separation. This Agreement supersedes any prior understanding or
statement made to EXECUTIVE by Entegris regarding arrangements with Entegris for
the period after EXECUTIVE’s separation. Any modifications of the terms set
forth in this



6



--------------------------------------------------------------------------------




Agreement must be in writing and signed by EXECUTIVE and an authorized officer
of Entegris.
16.
Resignation; Entegris Affiliation -- EXECUTIVE hereby resigns from all positions
and offices held by Executive with Entegris and its subsidiaries effective as of
the Separation Date and agrees to execute all such other documents and form in
connection with EXECUTIVE’S resignation as may be requested by Entegris.
EXECUTIVE agrees that, following the Separation Date, EXECUTIVE will not hold
himself/herself out as an officer, employee, or otherwise as a representative of
Entegris.

17.
Cooperation -- EXECUTIVE agrees that, to the extent permitted by law, EXECUTIVE
shall cooperate fully with Entegris in the investigation, defense or prosecution
of any claims or actions which already have been brought, are currently pending,
or which may be brought in the future against Entegris by a third party or by or
on behalf of Entegris against any third party, whether before a state or federal
court, any state or federal government agency, or a mediator or arbitrator.
EXECUTIVE’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with Entegris’ counsel,
at reasonable times and locations designated by Entegris, to investigate or
prepare Entegris’ claims or defenses, to prepare for trial or discovery or an
administrative hearing, mediation, arbitration or other proceeding and to act as
a witness when requested by Entegris. EXECUTIVE further agrees that, to the
extent permitted by law, EXECUTIVE will notify Entegris promptly in the event
that EXECUTIVE is served with a subpoena (other than a subpoena issued by a
government agency), or in the event that EXECUTIVE is asked to provide a third
party (other than a government agency) with information concerning any actual or
potential complaint or claim against Entegris.

18.
Consulting Period – Commencing on the Separation Date and ending on December 31,
2019 (the “Consulting Term”), EXECUTIVE will provide services to Entegris as a
consultant, reporting to members of the Executive Leadership Team of Entegris.
EXECUTIVE agrees to be available to perform EXECUTIVE’S consulting services
during normal business hours, at times and on schedules that reasonably
accommodate EXECUTIVE’S other personal or business activities. During the
Consulting Term, EXECUTIVE shall receive a monthly consulting fee equal to
$39,333.25 (the “Consulting Fee”), payable in cash in arrears, with the first
payment for the month of September, 2019 to be paid in October, 2019. During the
Consulting Term, (a) EXECUTIVE will not be entitled to participate in any
compensation and benefit plans, programs and arrangements of Entegris and its
subsidiaries, and EXECUTIVE will not make any claim of entitlement under any
such plan, program or arrangement on the basis of providing the consulting
services; provided that this does not supersede or otherwise affect EXECUTIVE’S
right to continued medical, dental or group health benefits following the
Separation Date pursuant to COBRA or as otherwise set forth herein, (b)
EXECUTIVE will operate at all times as an independent contractor of Entegris and
nothing herein shall be construed as creating an employer/employee relationship
and (c) as an independent contractor, notwithstanding anything herein to the
contrary, EXECUTIVE will be responsible for the payment of all taxes required to
be paid with respect to the



7



--------------------------------------------------------------------------------




Consulting Fee, as Entegris cannot withhold or remit tax payments for its
independent contractors.
19.
Voluntary Assent -- This Agreement, including the release of claims set forth
above, creates legally binding obligations and Entegris advises EXECUTIVE to
consult an attorney before signing this Agreement. In signing this Agreement,
EXECUTIVE gives Entegris assurance that EXECUTIVE has signed it voluntarily and
with a full understanding of its terms; that EXECUTIVE has had sufficient
opportunity, before signing this Agreement, to consider its terms and has been
advised to consult with an attorney, if EXECUTIVE wished to do so, and that, in
signing this Agreement, EXECUTIVE has not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.

20.
Tax Acknowledgment -- In connection with the benefits provided to EXECUTIVE
pursuant to this Agreement, Entegris shall withhold and remit to the tax
authorities the amounts required under applicable law, and EXECUTIVE shall be
responsible for all applicable taxes with respect to such benefits under
applicable law. EXECUTIVE acknowledges that he is not relying upon the advice or
representation of Entegris with respect to the tax treatment of any of the
benefits set forth in this Agreement.

21.
Expiration -- This Agreement must be signed and returned to Entegris no later
than September 23, 2019, but no earlier than the Separation Date. If EXECUTIVE
does not sign and return the Agreement by such date, the Agreement shall expire.

[The remainder of the page has intentionally been left blank.]


8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below with the understanding it is to take effect when signed by both
parties.


Date: 8/27/2019
 
/s/ Gregory Marshall
 
 
Gregory Marshall



Date: 8/27/2019
 
ENTEGRIS, INC.
 
 
By /s/ Susan Rice
 
 
Title Susan Rice, SVP, HR









9

